Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 2-5, 7, 9-20 objected to because of the following informalities:  a comma should be applied after the claim dependency is established (e.g. claim 2 should be “The household appliance of claim 1,”).  Appropriate correction is required.
Claim 9 objected to because of the following informalities:  on line 2, “controller implement” should be “implement”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “it” on line 9.  The claim language must clarify what “it” is referring to.  For examination purposes, Examiner interprets “it” to be the unit dose container.  
Claim 8 recites “wherein the controller is further configured to operate the user interface to indicate that the cycle of operation has been ceased”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s specification, [0045]), and while Applicant’s disclosure does support combining the user interface indication with the ceasing the implementation, it appears that the user interface indication would be referring to the physical alteration (see MPEP 2173.03, "Correspondence Between Specification and Claims").


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 9, 11-13, 15-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neergaard et al. (US 20040088796, “Neergaard) in view of Kiy (US 20110037569).
Neergaard teaches a selective dispensing apparatus comprising the following of claim 10 except where underlined:

For Claim 1:
A household appliance for treating at least one item according to at least one cycle of operation, comprising: 
a treating chamber for receiving the at least one item for treatment according to the at least one cycle of operation (see [0002], [0022] [0055]).  Washing machines, dishwashing machines, and clothes dryers all typically have treating chambers/receptacles associated with them wherein the laundry or dishware are placed, with a drum being taught by Neergaard in [0022]; 
a treating chemistry dispenser configured to receive a unit dose container having an electrically conductive element (see Figures 1 & 4, unit dose package 21 & 121.  refer to cavities/compartments thereof.  [0026].  refer to "receive" and retain" unit dose package 21).  While Neergaard teaches a collective unit dose package, Examiner also considers that each cavity may be interpreted as a unit dose container of an individual liquid (e.g. the contents of each cavity appear to contain a particular laundry additive and would be a unit dose of that laundry additive).  Examiner notes that the unit dose container is not positively recited; 
a physical alteration element located proximate to the treating chemistry dispenser and operable to physically alter at least a portion of the electrically conductive element (see Figures 1 & 4, spikes 33 & 34, knife 142.  see [0025], [0032].  Refer to various devices suggested to cut/puncture membrane 27); 
an electrical sensor located proximate the unit dose container when it is received within the treating chemistry dispenser, where the electrical sensor is configured to sense a conductance through the electrically conductive element at a location where the physical alteration element has physically altered the electrically conductive element and provide an output indicative of the conductance; and 
a controller configured to implement the at least one cycle of operation (see [0041].  Refer to “the presence or absence of a notch in the unit dose package could be used to customize the dosing regime implemented”); and 
wherein the electrical sensor is operably coupled to the controller and provides the output to the controller and wherein the controller is further configured to compare the sensed conductance to a reference conductance (see [0041].  Refer to “the presence or absence of a notch in the unit dose package could be used to customize the dosing regime implemented”).

Neergaard teaches piercing of membranes (see [0025]) as well as a general notch detection means in the form of a release mechanism which senses the piercing of the membrane (see [0032]), but does not appear to teach the electrically conductive element and electrical sensor of claim 1.  

Regarding the electrically conductive element and electrical sensor, Examiner however, considers it well-known to detect opening of dosing packages/compartments via an electric strip conductor and refers to Kiy, who teaches that a generic covering/sealing foil of a medicament blister pack carries an electrically conductive strip, wherein the electrically conductive strip is destroyed and through electronic evaluation of this conductive behavior it can be detected whether the filling compartment is opened (see Kiy’s [0002]-[0004].  refer to strip conductors are contacted at the edge and connected to data logger).  Because Neergaard expresses a desire to detect a notch/piercing of the unit dose package as part of a release mechanism (see Neergaard’s [0032]), and Kiy teaches it is conventional practice to detect opening of a covering/foil by applying an electrically conductive strip and detecting the opening thereof, Examiner considers it would have been a predictable solution to Neergaard's desire to detect the notches in the membranes as part of the release mechanism via application of an electrically conductive strip as taught by Kiy (see MPEP 2143, "(A) Combining prior art elements according to known methods to yield predictable results ").  Examiner considers Kiy to inherently teach the electrical sensor (refer to Kiy's "electronic evaluation", wherein an ohmmeter is implied because ohmic resistance is what is being measured, and ohmic resistance is measured by an ohmmeter.  This would require application of electricity).  Kiy is considered analogous for being reasonably pertinent as it would lend itself to solving the problem of detecting the opening of foils/covers/membranes of dosing compartments. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Neergaard and more particularly to apply an electrically conductive strip which undergoes electronic evaluation/sensing as taught by Kiy because said modification would result in detecting when the package(s) of Neergaard have been pierced with a notch and yield a predictable variation of Neergaard’s release mechanism.  

Modified Neergaard teaches claim 1.
Modified Neergaard also teaches the following:

For Claim 2:
The household appliance of claim 1 wherein the controller is further configured to determine if the sensed conductance and the reference conductance are the same (refer to claim 1 rejection in view of Kiy).

For Claim 3:
The household appliance of claim 2 wherein the controller is further configured to implement the at least one cycle of operation when the controller determines the sensed conductance and the reference conductance are the same (see Neergaard’s [0041].  Refer to “the presence or absence of a notch in the unit dose package could be used to customize the dosing regime implemented”).

For Claim 4:
The household appliance of claim 3 wherein the controller is further configured to implement the at least one cycle of operation based on the received output or cease implementing the at least one cycle of operation based on the comparing (see Neergaard’s [0041].  Refer to “the presence or absence of a notch in the unit dose package could be used to customize the dosing regime implemented”).  Examiner interprets the alternative phrasing “or” to only require one of the controller functionalities.  

For Claim 5:
The household appliance of claim 1 wherein the controller is further configured to determine that the unit dose container has been physically altered when the sensed conductance differs from the reference conductance (refer to claim 1 rejection in view of Kiy.  See Neegaard’s [0032].  see Kiy’s [0002]-[0004]).  Modified Neergaard would detect a change in the conductance.  

For Claim 9:
The household appliance of claim 1 wherein the controller is further configured to controller implement the at least one cycle of operation when the comparison indicates the unit dose container is an unused container (see Neergaard’s [0041].  Refer to “the presence or absence of a notch in the unit dose package could be used to customize the dosing regime implemented”).

For Claim 11:
The household appliance of claim 1 wherein the controller is further configured to activate the physical alteration element after a dispensing of treating chemistry from the unit dose container during implementation of the at least one cycle of operation (see Neergaard’s [0054]).  Neergaard discloses opening the various cavities at different times/cycles.

For Claim 12:
The household appliance of claim 1 wherein the electrical sensor is configured to apply an electrical potential between two portions of the electrically conductive element (see Kiy’s [0002]-[0003]).  Kiy’s sensor measures ohmic resistance (e.g. ohmmeter).  An ohmmeter applies voltage (electric potential) across a resistor to determine the resistance.

For Claim 13:
The household appliance of claim 1 wherein the conductive element has at least one of a resistance and a conductance different from an adjacent portion of the unit dose container (refer to claim 1 rejection.  see Kiy’s [0002]).  Kiy teaches applying a strip to the sealing foil.

For Claim 15:
The household appliance of claim 1 wherein the physical alteration element comprises a piercer operable to perforate the unit dose container at a location of the electrically conductive element (see Neergaard's [0025]. refer to claim 1 rejection regarding teachings by Kiy).  Neergaard teaches piercing/puncturing of a membrane, and Kiy teaches using an electrically conductive strip and breaking thereof to detect opening of a compartment.

For Claim 16:
The household appliance of claim 15 wherein the piercer physically alters the electrically conductive element to electrically open the electrically conductive element (refer to claim 1 rejection).  Neergaard teaches piercing/puncturing of a membrane, and Kiy teaches using an electrically conductive strip and breaking thereof to detect opening of a compartment.

For Claim 17:
The household appliance of claim 16 wherein the piercer completely severs the electrically conductive element (refer to claim 1 rejection).  Neergaard teaches piercing/puncturing of a membrane, and Kiy teaches using an electrically conductive strip and breaking thereof to detect opening of a compartment.

For Claim 18:
The household appliance of claim 15 wherein the piercer comprises a piercing element movable between a piercing position, where the piercing element extends through the electrically conductive element and into the unit dose container, and a non-piercing position, where the piercing element resides exteriorly of the unit dose container (see Neergaard’s [0032], [0046]).

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neergaard et al. (US 20040088796, “Neergaard) in view of Kiy (US 20110037569) as applied to claim 5 above, and further in view of Bolton et al. (US 20130117942, “Bolton”) and Ebrom et al. (US 20100102082, “Ebrom”).
Modified Neergaard teaches claim 5.
Modified Neegaard does not appear to teach the following:

For Claim 6:
The household appliance of claim 5, further comprising a user interface operably coupled to the controller and wherein the controller is further configured to operate the user interface to indicate that the unit dose container has been physically altered.

Bolton however, teaches a detergent dispensing cartridge and to include an “end-of-life” indicator to alert the consumer that the contents have been exhausted or need to be replenished, including interacting with the schematics of the washing machine (see Bolton’s [0038]).  One of ordinary skill in the art would know that washing machines commonly use interfaces and further refers to Ebrom for such teachings (see Ebrom’s [0004]-[0006], [0051], [0061], [0379]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Neergaard and more particularly for a user interface to indicate physical alteration of the cavity/cavities because it is well-known to warn the user to replace exhausted detergent cartridges in view of Bolton and it is well-known to use interfaces to alert the user in view of Ebrom.  

Claim 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neergaard et al. (US 20040088796, “Neergaard) in view of Kiy (US 20110037569) as applied to claim 11 above, and further in view of Hill et al. (US 20090119849, "Hill”).
Modified Neergaard teaches claim 10.
Modified Neergaard does not appear to teach the drawer of claim 14:

For Claim 14:
The household appliance of claim 1 wherein the treating chemistry dispenser further comprises a drawer being slidable between a load position, where the unit dose container may be loaded into the drawer, and a use position, where the unit dose container is positioned for dispensing.

Regarding the cabinet and placement of the treating dispenser, Neergaard appears to be flexible to the placement/mounting of the dispensing apparatus (see Neergaard's [0022]).  Examiner also considers cabinets commonly surround the drum of a washing machine and that placement of dispenser drawers in the cabinet exterior of the drum is also well-practiced in the washing arts and refers to Hill (see Hill's Figures 1-3, housing 2, drum 3, drawer 10, outfall tube 25) (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  Because Neergaard teaches the dispenser can be mounted rather than free-moving to a washing machine, coupling Neergaard's dispensing apparatus to a washing machine in a slidable drawer-like fashion as taught by Hill is therefore considered a simple substitution of mounting arrangements between a dispenser and a washing machine (see MPEP 2143, “(B) Simple substitution of one known element for another to obtain predictable results”).  Rather than dispensing directly within the drum, the dispensing apparatus can dispense into an outfall tube or conduit as suggested by Hill.  The outcome of said arrangement would still result in the laundering agents of Neergaard's dispensing apparatus 14 being applied to the contents of the drum.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Neergaard and more particularly to 1) apply a cabinet because it is conventional design in the washing arts to enclose the drum in a cabinet as taught by Hill, and 2) mounting the dispensing apparatus as a dispenser drawer inserted into the cabinet exterior of the drum as taught by Hill because said mounting arrangement constitutes a simple substitution of mounting arrangements of a dispenser, both modifications yielding a predictable variation of Neergaard.  

Claims 19 & 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neergaard et al. (US 20040088796, “Neergaard) in view of Kiy (US 20110037569) as applied to claim 18 above, and further in view of Zelniker et al. (US 5704380, “Zelniker”).
Modified Neergaard teaches claim 18.
Modified Neergaard does not teach the following:

For Claim 19:
The household appliance of claim 18 wherein the piercing element comprises a needle having a hollow interior through which treating chemistry may be withdrawn.

Examiner however, considers it well-known in the dishwashing arts to use a needle and pump to pierce and withdraw the contents of detergent/additives and refers to Zelniker (see Zelniker’s Figure 2, pumps 38 & 40, compartments 54 & 56, needles 62 & 64.  Column 4, lines 49-67.  Column 5, lines 1-5).  Neergaard already teaches using piercing elements (see Neegaard’s [0025], [0032], [0049]), and using a needle associated with a pump as taught by Zelniker to pierce Neergaard’s membrane and suctioning out the contents thereof would be a simple substitution of piercing elements (see MPEP 2143, "(B) Simple substitution of one known element for another to obtain predictable results”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Neergaard and more particularly to apply a needle and pump as taught by Zelniker to pierce and suction the contents of Neergaard’s unit dose package(s) because said modification is a simple substitution of piercing elements and would predictably resulting in the dispensing of the contents of the unit dose package.  

Modified Neergaard teaches claim 19.
Modified Neergaard also teaches the following:

For Claim 20:
The household appliance of claim 19 wherein the treating chemistry dispenser comprises a pump fluidly coupled to the hollow interior of the needle to pump the treating chemistry from the unit dose container (refer to claim 19 rejection.  see Zelniker’s Figure 2, pumps 38 & 40, compartments 54 & 56, needles 62 & 64.  Column 4, lines 49-67.  Column 5, lines 1-5).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9970148 or claims 1-16 of U.S. Patent No. 11111621 in view of the references noted above.  Examiner considers the claims of these patents are largely suggested by the claims of the noted patents.  Examiner considers the references above (Neergaard, Kiy, Bolton Ebrom, Hill, Zelniker) would bridge any minor differences in scope between the claims.  For instance, as it would pertain to conductance in pending claim 1 compared to the patents, Kiy would suggest using electrical sensor/conductance readings to determine a physical alteration.  Additionally, certain dependent claims such as claims 9, 13-16 of patent 9970148 already recite using conductance.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718